

Exhibit 10.1


REVOLVING LINE OF CREDIT NOTE
(VARIABLE MAXIMUM)




$19,000,000.00    
Roanoke, Virginia
March 31, 2014


FOR VALUE RECEIVED, the undersigned Roanoke Gas Company ("Borrower") promises to
pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") at its
office at 201 South Jefferson Street, 2nd Floor, Roanoke, Virginia, or at such
other place as the holder hereof may designate, in lawful money of the United
States of America and in immediately available funds, the principal sum of
Nineteen Million Dollars ($19,000,000.00), or so much thereof as may be advanced
and be outstanding, with interest thereon, to be computed on each advance from
the date of its disbursement as set forth herein.


DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


(a)"Business Day" means (i) for all purposes other than as set forth in clause
(ii) below, any day except a Saturday, Sunday or any other day on which
commercial banks in New York are authorized or required by law to close, and
(ii) with respect to all notices and determinations in connection with LIBOR,
any day that is a Business Day described in clause (i) above and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.


(b)"Daily One Month LIBOR" means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a one (1) month period.


(c)"LIBOR" means the rate of interest per annum determined by Bank based on the
rate for United States dollar deposits for delivery of funds for one (1) month
as reported on Reuters Screen LIBOR01 page (or any successor page) at
approximately 11:00 a.m., London time, or, for any day not a Business Day, the
immediately preceding Business Day (or if not so reported, then as determined by
Bank from another recognized source or interbank quotation), rounded upward, if
necessary, to the nearest whole 1/100 of 1%.




INTEREST:




--------------------------------------------------------------------------------





(a)Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) at a fluctuating
rate per annum determined by Bank to be one percent (1.00%) above Daily One
Month LIBOR in effect from time to time. Each change in the rate of interest
hereunder shall become effective on each Business Day a change in Daily One
Month LIBOR is announced within Bank. Bank is hereby authorized to note the date
and interest rate applicable to this Note and any payments made thereon on
Bank's books and records (either manually or by electronic entry) and/or on any
schedule attached to this Note, which notations shall be prima facie evidence of
the accuracy of the information noted.


(b)Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i)


withholdings, interest equalization taxes, stamp taxes or other taxes (except
income and franchise taxes) imposed by any domestic or foreign governmental
authority and related in any manner to LIBOR, and (ii) costs, expenses and
liabilities arising from or in connection with reserve percentages prescribed by
the Board of Governors of the Federal Reserve System (or any successor) for
"Eurocurrency Liabilities" (as defined in Regulation D of the Federal Reserve
Board, as amended), assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR. In determining
which of the foregoing are attributable to any LIBOR option available to
Borrower hereunder, any reasonable allocation made by Bank among its operations
shall be conclusive and binding upon Borrower.


(c)Payment of Interest. Interest accrued on this Note shall be payable on the
first day of each month, commencing April 1, 2014.


(d)Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank's option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to three percent (3%) above
the rate of interest from time to time applicable to this Note.


BORROWING AND REPAYMENT:






--------------------------------------------------------------------------------



(a)Borrowing and Repayment. Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount set forth above or such lesser amount as shall
at any time be available hereunder. The unpaid principal balance of this
obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for any
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on March 31, 2015.


(b)Adjustments to Availability. Notwithstanding the principal amount set forth
above, the maximum principal amount available under this Note shall vary from
time to time as follows:


(i)
$1,000,000.00 from the date of this Note up to and including June 30, 2014;



(ii)
$4,000,000.00 from July 1, 2014 up to and including August 22, 2014;



(iii)
$15,000,000.00 from August 23, 2014, up to and including October 23, 2014;



(iv)
$19,000,000.00 from October 24, 2014 up to and including January 31, 2015;





(v)
$16,000,000.00 from February 1, 2015 up to and including February 28, 2015; and



(vi)
$12,000,000.00 from March 1, 2015, up to and including March 31, 2015.



If the outstanding principal balance of this Note at any time is greater than
the new maximum principal amount then available hereunder, Borrower shall
immediately make a principal reduction on this Note in an amount sufficient to
reduce the then outstanding principal balance hereof to an amount not greater
than said new maximum principal amount.






--------------------------------------------------------------------------------



(c)Advances. Advances hereunder, to the total amount of the principal sum stated
above, may be made by the holder at the oral or written request of (i) John B.
Williamson, III, Howard T. Lyon, Paul W. Nester or John S. D’Orazio, any one
acting alone, who are authorized to request advances and direct the disposition
of any advances until written notice of the revocation of such authority is
received by the holder at the office designated above, or (ii) any person, with
respect to advances deposited to the credit of any deposit account of Borrower,
which advances, when so deposited, shall be conclusively presumed to have been
made to or for the benefit of Borrower regardless of the fact that persons other
than those authorized to request advances may have authority to draw against
such account. The holder shall have no obligation to determine whether any
person requesting an advance is or has been authorized by Borrower.


(d)Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.


EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of March 30, 2012,
as amended from time to time (the "Credit Agreement"). Any default in the
payment or performance of any obligation under this Note, or any defined event
of default under the Credit Agreement, shall constitute an "Event of Default"
under this Note.


MISCELLANEOUS:


(a)Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder's option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys' fees (to include outside counsel fees and all
allocated costs of the holder's in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder's rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,






--------------------------------------------------------------------------------



contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.


(b)Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.


(c)Governing Law. This Note shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia.


(d)Business Purpose. Borrower represents and warrants that all loans evidenced
by this Note are for a business, commercial, investment, or other similar
purpose and not primarily for a personal, family or household use.


IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.


Roanoke Gas Company


By: /s/ John S. D’Orazio    
Name: John S. D’Orazio    
Title: President and CEO    


By: /s/ Paul W. Nester    
Name: Paul W. Nester    
Title: VP, Treasurer and CFO    






